The complaint sets up two causes of action, one for the amount due to the plaintiff for services rendered from December 25, 1922, to April 21, 1923; the other for damages alleged to have been caused by the defendant’s breach. (Perry v. Dickerson, 85 N. Y. 345; Carlson v. Albert, 117 App. Div. 836.) The order denying defendant’s motion to separately state and number the causes of action is, therefore, reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Kelly, P. J., Rich, Manning, Kelby and Young, JJ., concur.